BROWN, District Judge.
Proceedings supplementary to execution in the state court should be stayed after an adjudication in bankruptcy, because otherwise the property of the bankrupt, which ought to be distributed equally among creditors through the trustee, might be discovered and turned over to the receiver in supplementary proceedings and thereby sold and lost to creditors before the trustee was appointed, flection 67 provides that any lien obtained by such proceedings within four month® shall be dissolved by the adjudication. It is the duty of this court to enforce that provision; and subdivision 15 of section 2 provides that this court may make “such orders as are necessary for that purpose.” A stay of the proceeding® is not only an appropriate mode of doing so, but absolutely necessary for that purpose. See Johnson v. Rogers, 15 N. B. R. 1, 10, 13 Fed. Cas. 794, 797; In re Pitts, 9 Fed. 542; Becker v. Torrance, 31 N. Y. 631; Bank v. Shuler, 153 N. Y. 172, 47 N. E. 262; Gluey v. Tanner, 10 Fed. 101, 113, affirmed in 18 Fed. 636; Kitchen v. Lowery, 127 N. Y. 53, 27 N. E. 357.